Citation Nr: 1343483	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Although the Veteran is seeking service connection for schizophrenia, the claims file reflects diagnoses of other psychiatric disorders, such as major depressive disorder and psychotic disorder.  The Court of Appeals for Veterans Claims has held that a claim of entitlement to service connection for one psychiatric disorder includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim for entitlement to service connection for schizophrenia as encompassing all diagnosed psychiatric disorders, and has characterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the Veteran's claim for further development.  A prior remand in May 2012 directed that the Veteran be provided a VA examination.  The record establishes that the Veteran did not report for a VA examination scheduled in July 2012.  It was unclear, however, whether notice was sent to the Veteran at his then current address of record and several pieces of mail had been returned as undeliverable.  There also was confusion in the record with regard to the Veteran's proper mailing address.

Accordingly, the Board remanded the Veteran's claim in February 2013 directing the RO to take various steps to verify the Veteran's current address and then send notice of a VA examination to the Veteran at the current address of record.  Upon remand, however, the RO first sent a letter to one of the addresses that previously resulted in the mail being returned.  Further, the letter did not mention a scheduled VA examination.  The RO then conducted additional investigation which resulted in a new address for the Veteran in Taylor, Texas.  The Veteran confirmed that this was his current address in July 2013.  Instead of scheduling the Veteran for a VA examination after that confirmation, however, the RO issued a supplemental statement of the case and returned this matter to the Board.  

The Board had directed a VA examination in order to ascertain the etiology of his current psychiatric disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79, 84 -86 (2006).  The RO, however, did not provide the Veteran with a second opportunity to report for a VA examination as directed by the Board in its February 2103 remand.  In the case of Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.

Therefore, this matter must be remanded once more to ensure compliance with the prior remands and provide the Veteran with a VA examination.  The Board notes that after the July 2013 confirmation by the Veteran for the newest address in Taylor, Texas, the Veteran may have moved again to Austin, Texas.  Furthermore, it appears that VA has determined the Veteran is incompetent for purposes of VA benefits and appointed a local agency as the Veteran's fiduciary.  Accordingly, the RO must contact both the Veteran's service representative and the fiduciary for a proper mailing address.  If neither the Veteran's representative nor the fiduciary are able to provide the Veteran's proper mailing address, the RO should provide all notice to the Veteran at his address of record with VA.  All steps taken by the RO to ascertain the Veteran's current address, including contacts with the service representative and the fiduciary, must be fully documented and associated with the claims file.  Then, upon determining the Veteran's most current address of record, notice of the examination must be provided to the Veteran at the current address of record, as discussed above.  A copy of the notice letter should also be provided to the Veteran's representative and be included in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran's representative, the Veteran's fiduciary, and any other appropriate source including the Veterans Health Administration (VHA) and have them provide the Veteran's current mailing address.  All steps taken by the RO to ascertain the Veteran's current address must be fully documented and associated with the claims file.

2.  After waiting a reasonable period of time for the Veteran's representative to provide the Veteran's current address, the RO must schedule the Veteran for a new VA psychiatric examination and provide the Veteran and his representative with notice of the new VA examination at the new mailing address provided by his representative or other source, or at his last address of record, whichever is most current.  A copy of any notification letter must be included in the claims file.

3.  Only after undertaking the above development, the RO should provide the Veteran with a VA psychiatric examination to determine the etiology of all diagnosed psychiatric disorders, including schizophrenia, major depressive disorder, and psychotic disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

Following a review of the claims file, to include service and post-service medical records, and to specifically include the May 1997 in-service mental health treatment note, and the results of the psychiatric examination, the examiner should determine whether the Veteran has an acquired psychiatric disorder, to include schizophrenia, major depressive disorder, or any other psychotic disorder.  If a psychiatric disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during service or is otherwise related to service.  A complete rationale for all opinions must be provided.

The examiner is asked to specifically comment on the May 1997 in-service mental health treatment note and whether there is any relationship to any current psychiatric disability.  

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


